Citation Nr: 1341415	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-48 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to November 1969.  He served in the Republic of Vietnam and his military decorations include the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus.

In June 2012, the Board remanded the case for additional evidentiary development, which included scheduling the Veteran for VA audiological examinations in order to obtain nexus opinions addressing the hearing loss and tinnitus claims.  Following this development, the denial of these claims was confirmed in a December 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in December 2012 and the Veteran now continues his appeal.

The Board notes that the Veteran is presently service connected for prostate cancer with residuals of treatment and scarring, which is rated 100 percent disabling, and erectile dysfunction rated noncompensably disabling, with special monthly compensation for loss of use of a creative organ.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of bilateral high frequency sensorineural hearing loss that meets the regulatory criteria for a disabling condition for VA compensation purposes.

2.  The Veteran's bilateral hearing loss did not have its onset during active service.

3.  The Veteran's tinnitus did not have its onset during active service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, nor is it presumed to have been incurred in, active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA).

With respect to the claims decided herein, and in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.
The claims for service connection for bilateral hearing loss and tinnitus were filed in December 2007, and a VCAA notice letter addressing these issues was sent to the Veteran in January 2008, prior to their initial adjudication in the May 2008 rating decision now on appeal.  The January 2008 letter addressed the issues on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

The Veteran's service treatment records and all relevant post-service records from VA sources have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

During the pendency of this claim, the Veteran underwent VA audiological examinations in March 2008 and July 2012, during which objective clinical findings regarding the level of hearing acuity in each ear, diagnoses of bilateral high frequency sensorineural hearing loss and tinnitus, and nexus opinions addressing each audiological diagnosis were obtained, based on an examination of the Veteran and a review of his pertinent clinical history.  

The Board notes the contentions of the Veteran's representative in a June 2012 brief that the case should be remanded for corrective evidentiary development as the March 2008 and July 2012 VA examinations are inadequate for VA adjudication purposes because they failed to provide a sufficient rationale for their nexus opinions.  The Board finds, however, that although some deficits may exist in each examination report, when these reports are reviewed collectively they each compensate for the deficits of the other and there is otherwise no other defect that the Board can find that renders the examination reports unusable.  Therefore, no additional remand for further corrective action regarding the evidence is warranted.  The Board concludes that the March 2008 and July 2012 VA audiological examination reports, when viewed in the aggregate, are adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Factual background and analysis: Entitlement to service connection for bilateral hearing loss and tinnitus.

The Board has thoroughly reviewed all the evidence in the Veteran's physical and electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases (e.g., organic diseases of the nervous system such as sensorineural hearing loss and tinnitus) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Although the Veteran's military records do not demonstrate that he served in actual direct combat against enemy forces, they do show that he achieved marksman proficiency with the M-16 service rifle and sharpshooter proficiency with the M-14 service rifle and that his military occupational specialty was that of an aircraft electrician.  The Veteran contends that during service he was exposed to acoustic trauma while operating small arms during training and working in close proximity to aircraft engine noise while serving in the capacity of an aircraft electrician.  The Board notes that the Veteran's above statements are credible as they are corroborated by his military records, as discussed.  

The Veteran's written testimony is that he experienced onset of tinnitus symptoms and a perceived decrease in his hearing acuity during service, which thereafter persisted and continued to the present day.  His essential assertion is that this hearing loss was the result of his exposure to acoustic trauma from operating small arms during training and from aircraft engine noise.  The Veteran is competent to report experiencing tinnitus and decreased hearing during service and continuity of hearing loss since service (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  However, before the Board can proceed further with the Veteran's hearing loss and tinnitus claims, it must first determine whether or not his diminished hearing acuity has met the basic criteria prescribed by VA regulations to be considered a disability for VA compensation purposes.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The objective audiometric data obtained VA examinations in March 2008 and July 2012 establish that the Veteran has met the aforementioned criteria for both ears.

The Veteran's service medical records show that his ears and tympanic membranes were normal on enlistment examination in February 1967.  On the accompanying medical history questionnaire, he denied having any history of hearing loss or ear trouble.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, converted from the ASA standards then in use to the current ISO standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
15
10 
10
10
20

In August 1967, the Veteran had wax removed from his left ear.  In December 1967, he was treated for a left ear infection.  The diagnosis was severe external otitis media.  He returned in December 1967 to have his left ear irrigated again.  The clinician noted that the Veteran was "much improved."

On separation examination in November 1969, the Veteran's ears and tympanic membranes were normal.  On the accompanying medical history questionnaire, he denied having any history of hearing loss or ear trouble.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
10
LEFT
20
10 
10
N/A
10

The Veteran filed his claim for VA compensation for bilateral hearing loss and tinnitus in December 2007, over 38 years after his discharge from active duty.  His post-service medical records associated with the evidence do not include any pertinent audiological assessment of the Veteran that is dated earlier than March 2008.  A March 2008 VA audiological assessment determined that the Veteran's hearing acuity was clinically normal during active duty, based on the findings obtained on entrance examination in February 1967 and separation examination in November 1969.

A March 2008 VA audiological examination report shows that the Veteran complained of bilateral hearing loss and tinnitus.  He reported in-service exposure to jet engines and helicopters.  Hearing protection devices were not issued or worn during these reported exposures.  His reported occupation was that of a farmer.  

On the authorized audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
55
LEFT
0
0
15
55
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed a sloping to moderate high frequency sensorineural hearing loss in both ears.  She opined that the Veteran's current bilateral hearing loss "is not caused by or a result of military noise exposure."  She noted that the Veteran displayed normal hearing on both his entrance and separation examinations.  

In July 2012, two separate VA audiological examinations of the Veteran were conducted, each one by a different clinician.  Speech audiometry revealed speech recognition ability of 94 percent in his right ear and 92 percent in his left ear.  On audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
60
70
LEFT
20
10
15
60
65

Each examining clinician had reviewed the Veteran's claims file and acknowledged his in-service exposure to military acoustic trauma, including aircraft engine noise without the use of hearing protection.  Based on the Veteran's current audiological findings and his pertinent clinical history, the clinicians diagnosed the Veteran with bilateral high frequency sensorineural hearing loss and presented the following opinions, which collectively state, as relevant:

[The Veteran's bilateral high frequency sensorineural hearing loss is not] at least as likely as not (50% probability or greater) caused by or a result of an event in military service [because his ] entrance and separation exam[inations] were [within normal limits on audiological testing] with no significant [hearing] threshold shift.

[The Veteran's] hearing loss and tinnitus [are] not likely related to military service.  [The rationale is that the Veteran's] entrance and separation [audiological] examination[s] were [within normal limits] with no significant [hearing] threshold shift.  [The service treatment records] do not indicate tinnitus while [the Veteran was] on active duty and [he] specifically denied ear problems [including hearing loss] while on active duty as [indicated on separation examination in November 1969.] 
The Board has considered the evidence discussed above and finds that the weight of clinical evidence is against the Veteran's claim for VA compensation for bilateral hearing loss and tinnitus.  Each medical opinion obtained had expressly ruled out an association between the Veteran's current bilateral hearing loss and his period of military service, even in the context of his presumed exposure to acoustic trauma from aircraft engine noise.  The negative nexus opinions each determined that there was no objective clinical evidence of a shift in his hearing acuity on audiological examinations conducted during active duty, comparing the results of his February 1967 enlistment examination with his November 1969 separation examination.  

The Board further finds the Veteran's account of having perceived diminished hearing in service is not credible, as his assertion of onset of bilateral hearing loss during active duty is contradicted by the clinical evidence that objectively demonstrates that his hearing was normal on military audiological examinations conducted contemporaneous to service and also his own affirmation that he had no history of hearing loss on his medical history questionnaire on service separation.  

Similarly, the Board finds that the Veteran's account of onset of tinnitus in service is not credible as it is contradicted by the contemporaneous service medical records showing no such symptoms reported during active duty, even when he had opportunity to do so during treatment for wax build-up and otitis media, and also his affirmation that he had no history of ear trouble on his medical history questionnaire on service separation.  His recorded statements as to his audiological status during his separation from service are far more credible and probative than his current statements, made nearly 40 years later, asserting that his hearing loss and tinnitus began in service and was present at the time of his service separation.  

The Board further finds that there is no clinical evidence objectively demonstrating a diagnosis of sensorineural hearing loss in either ear that is manifested to a compensable degree of impairment within one year following the Veteran's discharge from active duty in November 1969, such that service connection may be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  Service connection for bilateral hearing loss and tinnitus must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his hearing loss and tinnitus to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records show that his in-service specialty was in aircraft electronics and that his post-service career was in farming and do not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the actual time of onset of clinical (as opposed to merely self-perceived) hearing loss falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking this disability to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal diseases of the nervous system, such as sensorineural hearing loss).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


